DETAILED ACTION
This office action is in response to the AFCP submission of July 1, 2021 and Applicant’s Terminal Disclaimer of July 27, 2021. 
The claims, numbers 2-31, in the amendment of July 1, 2021 are hereby entered and allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art, alone or in combination teaches the claims as presently amended in the AFCP submission of July 1, 2021. Moreover, applicant’s Terminal Disclaimer of July 27, 2021 obviates and potential non-statutory double patenting rejections.  The prior art of record teaches various related art as set forth in the prior office action, including US PG Publication 2014/0215443 to Voccio et al, US PG Publication 2009/0271529 to Kashiyama et al, US PG Publication 2016/0266728 Sankhavaram et al, and US PG Publication 2011/0007638, to Xu et al. Additionally, limited updated search failed to reveal further art which cures the deficiencies of these references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






MJB
7/28/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191